
	
		II
		110th CONGRESS
		2d Session
		S. 2889
		IN THE SENATE OF THE UNITED STATES
		
			April 17, 2008
			Mr. Akaka (by request)
			 introduced the following bill; which was read twice and referred to the
			 Committee on Veterans'
			 Affairs
		
		A BILL
		To amend title 38, United States Code, to improve
		  veterans' health care benefits, and for other purposes.
	
	
		1.Short
			 title; references to title 38, United States Code
			(a)Short
			 titleThis Act may be cited as the Veterans Health Care Act of
			 2008.
			(b)ReferencesExcept
			 as otherwise expressly provided, whenever in this Act an amendment or repeal is
			 expressed in terms of an amendment or repeal to a section or other provision,
			 the reference shall be considered to be made to a section or other provision of
			 title 38, United States Code.
			2.Specialized
			 residential care and rehabilitation for certain veteransSection 1720 is amended by adding at the end
			 the following new subsection:
			
				(g)The Secretary may
				contract with appropriate entities to provide specialized residential care and
				rehabilitation services to a veteran of Operation Enduring Freedom or Operation
				Iraqi Freedom who the Secretary determines suffers from a traumatic brain
				injury, has an accumulation of deficits in activities of daily living and
				instrumental activities of daily living, and who, because of these deficits,
				would otherwise require admission to a nursing home even though such care would
				generally exceed the veteran's nursing
				needs.
				.
		3.Reimbursement
			 for certain continuing educationSection 7411 is amended to read:
			
				The Secretary
				shall provide full-time board-certified physicians and dentists appointed under
				section 7401(1) of this title the opportunity to continue their professional
				education through VA sponsored continuing education programs. The Secretary may
				reimburse the physician or dentist up to $1,000 per year for continuing
				professional education not available through VA
				sources.
				.
		4.Copayment
			 exemption for hospice care
			(a)Section
			 1710(f)(1) is amended by adding (except if such care constitutes hospice
			 care) after nursing home care;
			(b)Section
			 1710(g)(1) is amended by adding (except if such care constitutes hospice
			 care) after medical services.
			5.Update of
			 voluntary HIV testing policySection 124 of the Veterans' Benefits and
			 Services Act of 1988 (title I of Public Law 100–322, as amended; 38 U.S.C. 7333
			 note) is repealed.
		6.Disclosure of
			 medical records
			(a)Limited
			 exception to confidentiality of medical recordsSection 5701 is
			 amended by adding at the end the following new subsection:
				
					(l)Under regulations
				that the Secretary shall prescribe, the Secretary may disclose the name or
				address, or both, of any individual who is a present or former member of the
				Armed Forces, or who is a dependent of a present or former member of the Armed
				Forces, to a third party, as defined in section 1729(i)(3)(D) of this title, in
				order to enable the Secretary to collect reasonable charges under section
				1729(a)(2)(E) of this title for care or services provided for a
				non-service-connected
				disability.
					.
			(b)Disclosures
			 from certain medical recordsSection 7332(b)(2) is amended by
			 adding at the end the following new subparagraph:
				
					(F)To a third party,
				as defined in section 1729(i)(3)(D) of this title, to collect reasonable
				charges under section 1729(a)(2)(E) of this title for care or services provided
				for a non-service-connected
				disability.
					.
			7.Permanent
			 authority to carry out income verificationSection 5317 is amended by striking
			 subsection (g).
		8.Increase in
			 rates of disability compensation and dependency and indemnity
			 compensation
			(a)Rate
			 adjustmentThe Secretary of Veterans Affairs shall, effective on
			 December 1, 2008, increase the dollar amounts in effect for the payment of
			 disability compensation and dependency and indemnity compensation by the
			 Secretary, as specified in subsection (b).
			(b)Amounts To be
			 increasedThe dollar amounts to be increased pursuant to
			 subsection (a) are the following:
				(1)CompensationEach
			 of the dollar amounts in effect under section 1114 of title 38, United States
			 Code;
				(2)Additional
			 compensation for dependentsEach of the dollar amounts in effect
			 under section 1115(1) of such title;
				(3)Clothing
			 allowanceThe dollar amount in effect under section 1162 of such
			 title;
				(4)New dic
			 ratesEach of the dollar amounts in effect under paragraphs (1)
			 and (2) of section 1311(a) of such title;
				(5)Old dic
			 ratesEach of the dollar amounts in effect under section
			 1311(a)(3) of such title;
				(6)Additional dic
			 for surviving spouses with minor childrenThe dollar amounts in
			 effect under section 1311(b) of such title;
				(7)Additional dic
			 for disabilityEach of the dollar amounts in effect under
			 subsections (c) and (d) of section 1311 of such title;
				(8)Dic for
			 dependent childrenEach of the dollar amounts in effect under
			 sections 1313(a) and 1314 of such title;
				(c)Determination
			 of increase
				(1)The increase
			 under subsection (a) shall be made in the dollar amounts specified in
			 subsection (b) as in effect on November 30, 2008.
				(2)Except as
			 provided in paragraph (3), each such amount shall be increased by the same
			 percentage as the percentage by which benefit amounts payable under title II of
			 the Social Security Act (42 U.S.C. 401 et seq.) are increased effective
			 December 1, 2008, as a result of a determination under section 215(i) of such
			 Act (42 U.S.C. 415(i)).
				(3)Each dollar
			 amount increased pursuant to paragraph (2) shall, if not a whole dollar amount,
			 be rounded down to the next lower whole dollar amount.
				(d)Special
			 ruleThe Secretary may adjust administratively, consistent with
			 the increases made under subsection (a), the rates of disability compensation
			 payable to persons within the purview of section 10 of Public Law 85–857 (72
			 Stat. 1263) who are not in receipt of compensation payable pursuant to chapter
			 11 of title 38, United States Code.
			(e)Publication of
			 adjusted ratesAt the same time as the matters specified in
			 section 215(i)(2)(D) of the Social Security Act (42 U.S.C. 415(i)(2)(D)) are
			 required to be published by reason of a determination made under section 215(i)
			 of such Act during fiscal year 2009, the Secretary of Veterans Affairs shall
			 publish in the Federal Register the amounts specified in subsection (b), as
			 increased pursuant to subsection (a).
			
